30 So. 3d 680 (2010)
Eloy Tomas FERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1164.
District Court of Appeal of Florida, Third District.
March 24, 2010.
Rehearing Denied April 12, 2010.
Eloy Tomas Fernandez, in proper person.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for appellee.
Before GERSTEN, SUAREZ and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Montes v. State, 907 So. 2d 1243 (Fla. 3d DCA 2005).